                                                                                                                                                                   l*>U
   ArrORNEY OR PARTY WITHOU1 AnORNEY (Name, State Bar numt>er andaddress):
                                                                                                                              FOR COURT USE ONLY

    Terrace Ellis
    1617 Foxworthv Avenue
    San Jose. CA. 95118

              TELEPHONE NO.; 408-621 -621 0                     ''^X NO. (Optk>nat):
  E-MAIL ADDRESS (^iSonat):
     ATTORNEY FOR (Name):

   1 1attorney for I ✓ 1JUDGMENT CREDITOR j j ASSIGNEE OF RECORD
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara
       STREET ADDRESS: ] Q^ ^ p,Vy5t Street
           MAILING ADDRESS;

        CITYANDZIPGODE;           San .Tose. CA. 9.5113
              BRANCH NAME;


       PLAINTIFF:      Terrace Ellis

   DEFENDANT: Ensr^v Enterprise, USA Inc.
                                                                                                               CASE NUMBER.
                                     EXECUTION (Money Judgment)
       WRIT                1 1 POSSESSION OF 1 1Personal Property
            OF                                          1 1Real Property                                      5:17-cv-00497-LHK
                              n     SALE
 1. Tothe Sheriff or Marshal of the County of: Lqs Aneeles
     You are directed toenforce thejudgment described below with daily interest and your costs as provided by law.
 2. To any registered process server: You are authorized to serve thiswrit only in accord with COP 699.080 or OCR 715.040.
 3. (Name): Terrace Ellis
     isthe IjLI judgment creditor I             I assignee ofrecord             whose address is shown on this form above the court's name.
4. Judgment debtor (name and last known address):                          9. I         I See nextpage for information on real or personal property to be
                                                                                         delivered under a writ of possession or sold under a writ of sale.
     Energy Enterprise, USA Inc.                                         10. I         I This writ is issued on a sister-state judgment.
     6736 Vesper Avenue                                                  11. Total judgment                                      $ 8557.00
     Van Nuys, CA. 91405                                                 12. Costs after judgment (per filed order or
                                                                               memo COP 685.090)                                 $ 0.00
                                                                         13. Subtotal (add 11 and 12)                            $ RSST DO
                                                                         14. Credits                                             $ 0.00
                                                                         15. Subtotal (subtract 14 from 13)                      $ 8557.00
                                                                         16. Interest after judgment (per filed affidavit
                                                                              CCP 685.050) (not on GC 6103.5 fees)... $ 0.00
             1    I Additional judgment debtors on next page
                                                                         17. Fee for issuance of writ                            $
5. Judgment entered on (date):
   December 21. 2018
                                                                         18. Total (add 15, 16. and 17)                          $          S' ^-QO
                                                                         19. Levying officer:
6. 1       I Judgment renewed on (dates):
                                                                             (a) Add daily interest from date of writ
                                                                                 (at the legal rate on 15) (not on
7. Notice of sale under this writ
                                                                                       GC 6103.5 fees) of.                       $ 0.00
   a. I I has not been requested.
                                                                              (b) Pay directly to court costs included in
   b. I I has been requested fsee nextpage).
                                                                                  11 and 17 (GC 6103.5,68511.3; CCP
8.1 I Joint debtor information on next page.
                                                                                  699.520(0)                                     $ 0.00
  [SEAL]
                                                                         20. 1         1The amounts called for in items 11-19 are different for each debtor.
                                                                                        These amountsiatfe stated for each debtor on Attachment 20.
                                                                                                                Susan Y. Soong
                                           Issued on (date): Jan. 28, 2019                                        ft- I yVV' Lj a «I                   , Deputy

                                               NOTICE TO PERSON SERVED: SEE                                    FOR IMPORTANT INFORMATION.

                                                                                                                                                         Page 1 of 2
Form Approved for Optional Use                                                                                         Code of CivilProcedure. §§ 699.520, 712.010.
Judidal Council of California                                    WRIT OF EXECUTION                                                     Government Code, § SI03.^
EJ-130 (Rev. January 1, 2006]                                                                                                                 iMUAAf        f*o f t n u
